                                                                       JS-6



               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




MGA ENTERTAINMENT, INC.,              CV 20-1566 DSF (MRWx)
et al.,
        Plaintiffs,                   Order Remanding Case to State
                                      Court
                 v.

SPLASH-TOYS SAS,
    Defendant.



   This case was removed from state court on the basis of diversity.
The plaintiffs are a California corporation and a Hong Kong limited
company. The defendant is a French company. There is no diversity
jurisdiction over a case between two aliens with a non-alien on one side.
28 U.S.C. § 1332(a); Faysound Ltd. v. United Coconut Chemicals, Inc.,
878 F.2d 290, 294–95 (9th Cir. 1989).

   The case is REMANDED to the Superior Court of California, County
of Los Angeles.

   IT IS SO ORDERED.



Date: March 10, 2020                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge
